DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 34 are currently amended.
Claims 2, 5, 8-33, 40-47 are canceled.
Claims 3-4, 6-7, 35-39, 48-49 are previously presented.
Claims 50-51 are withdrawn.

Response to Arguments

Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive.

Argument:  Applicant argues that the Sherman method changes the shape of a continuous polymeric membrane as shown in Fig. 1 and [0083] and that it fails to meet the structure associated with the amended porous membrane.  Remarks pp. 7-10.

This is not found persuasive because “porous” is a term of art defined as “precisely defined and periodic holes”.  See Jacobson (US 2002/0162791) [0009].  In the context of this definition, it appears that Sherman meets the recited / amended subject matter regarding that the micro-molded polymeric membrane has a precisely defined and periodic holes.  The holes are the spaces between the pillars as Applicant has not recited the order of magnitude of the pore array relative to the pillar array and/or its periodicity in the claimed subject matter such that Sherman is not properly construed as meeting the claimed / recited subject matter.
Applicant has not recited that the pores extend the entire thickness of the membrane structure NOR that the pores have a certain size/dimension relative to the pillars, such that the pores may be considered the spaces between the pillars; and therefore that constraint on the shape of the mold and the pillars and pore array is not required by the claimed subject matter even if it would get full patentable weight in the recited method where there is proper support in the specification for such amendment.

Argument:  Applicant argues that the dependent claims regarding obviousness and that the pore array with a plurality of pores is not recited in the disclosure of the combinations represented by the rejected dependent claims.  Remarks pp. 10-12.

This is not found persuasive because the broadest reasonable interpretation of a pore is a hole / gap / space between the array of pillars and the pore array need not be of pores which penetrate the entire thickness of the membrane structure.  It is considered a term of art as defined by the dictionary and Jacobson read as compared to the claimed subject matter read in light of the specification as a periodic array of spaces between the pillars.
Sherman appears to disclose that the surfaces of the polymer are microtextured and one of ordinary skill in the art would recognize them as porous ([0022]).  The materials of Sherman (see methacrylate and acrylate monomers of [0029]) have a certain porosity 


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are:
Regarding claim 6, the “electromagnetic device, magnetic device, hydraulic device, pneumatic device and mechanical device” each are interpreted to invoke 35 U.S.C. 112(f) in accordance with the specification as the term device is modified by functional language in the recited method claim.  See [0040] of the instant specification – motors, actuators, solenoids, springs, gears and other structures are listed.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 6-7, 39 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Sherman (US 2008/0023890) with evidence from Liu (US 10190100).

Regarding claim 1, Sherman discloses: a method for micro-molding a polymeric membrane (see title, abs, Figs. 1-3) having a pore array (see empty spaces between cylinders protruding from surface 12 of [0083]) that contains a plurality of pores (see plurality of wells of 114 of [0085]), comprising:
Introducing a predetermined volume (most any volume added to the mold can be considered a predetermined volume) into a microfabricated mold (see article 110 of [0085]) having a post array with a plurality of pillars (see pillars/microstructures 14 of [0083]);
Overlaying a polymer with a support substrate (see substrate 12 of [0083]), the support substrate being in the form of a film (see Fig. 2a – surface 112 with a pre-set shape of [0085] – that the material of the molded polymer is the same of different from the mold is not captured by the current claim construction - [0086] indicates that the article may be a film);
Applying a force for compressing the support substrate and the polymer (force of [0087]), the support substrate being in contact with a top surface of the plurality of pillars (see Fig. 2d – the support substrate 112 is in contact with the top surface of the pillars 116);
While applying the force (see [0067] – the curing occurs under deforming step) for a predetermined time period (most any time period can be considered a predetermined time period including the curing of Sherman) and at a predetermined temperature (most any curing temperature can be considered a predetermined curing temperature, including the curing of Sherman);
Removing (see claim 1, [0070], [0061] removing step – peeling is taken as an equivalent to removing as understood by one of ordinary skill in the art) the support substrate from the mold with the polymeric membrane adhered to the support substrate, said removing comprises peeling the membrane from the substrate after the curing process is over ([0070]), resulting in a newly formed membrane, wherein the polymeric membrane has a pore array with a plurality of pores corresponding to said plurality of said post array (see Fig. 4b).
Sherman does not disclose that the molded polymeric membrane is porous.
The material that the mold of Sherman is necessarily porous as it is formed of pores and by definition satisfies the broadest reasonable interpretation of porous.  Applicant appears to mean that the polymeric structure has pores of diameter smaller than the pore array / pillar spacing on a molecular scale.  Since the pillar size and pore array size is not recited in the claimed subject matter, Examiner has given the claimed porous membrane the patentable weight where the porosity of the polymeric membrane of Sherman is sufficient to read on / meet / disclose / teach the claimed subject matter regarding the porous membrane.
Sherman is silent as to the porosity of the acrylic / methacrylic membrane formed and Examiner has interpreted that any porosity (even low-porosity can read on the claimed porosity of the membrane recited) can satisfy the broadest reasonable interpretation of the porosity of the porous polymeric membrane, including that of Sherman.  
The evidenciary reference Liu indicates that the materials of Sherman (methacrylate-derived units) have pores or voids necessarily.  See col. 12, ll. 21-36 and porous network throughout that section starting around col. 12 (ll. 32- end of column).

Regarding claim 3, Sherman discloses: wherein the film is selected from a thermoplastic film (see [0033]).

Regarding claim 6, Sherman discloses: wherein the force is generated by a mechanical device (see second surface structure of [0071]).

Regarding claim 7, Sherman discloses: wherein the curing is achieved in part via one or more of a heated plate (see Example 3, [0098]).

Regarding claim 39, Sherman discloses: wherein the film is a biological polymer film (interpreted as a film capable of being used in biological applications - see [0087] of Sherman which discloses that the micro-molded article can be utilized in biological assays and drug studies and is interpreted as reading on the claimed subject matter).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman (US 2008/0023890), and further in view of Kodama (US 2002/0150695) with evidence from Liu (US 10190100).

Regarding claim 4, Sherman does not disclose: wherein the film includes a polycarbonate material.
In the same field of endeavor of micro-molding (see title, abs) as Sherman and reasonably pertinent to the problem Sherman and Applicant were trying to solve regarding pillar/post array formation (see [0083]-[0085]), Kodama (US 2002/0150695) discloses: wherein the film includes a polycarbonate material ([0006]).
Kodama discloses a suitable chemical design for the manufacture of support substrate protection films and molded articles, which was desirable in Sherman.  See MPEP 2144.06-07 regarding the obviousness of selection of a known design for its intended uses.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the polycarbonate of Kodama with the method of micro-molding of Sherman to arrive at the claimed invention before the effective filing date because doing so was a suitable design for the chemical composition of the pillars/support membrane and was the selection of a known design for its intended uses, which was desirable in Sherman.

Claims 34, 49 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (US 2008/0023890) with evidence from Liu (US 10190100).

Regarding claim 34, Sherman discloses: a method for micro-molding a polymeric membrane (see title, abs, Figs. 1-3) having a pore array (see empty spaces between cylinders protruding from surface 12 of [0083]) that contains a plurality of pores (see plurality of wells of 114 of [0085]), comprising:
Introducing a predetermined volume (most any volume added to the mold can be considered a predetermined volume) into a microfabricated mold (see article 110 of [0085]) having a post array with a plurality of pillars (see pillars/microstructures 14 of [0083]);
Overlaying a polymer with a support substrate (see substrate 12 of [0083]), the support substrate being in the form of a film (see Fig. 2a – surface 112 with a pre-set shape of [0085] – that the material of the molded polymer is the same of different from the mold is not captured by the current claim construction- [0086] indicates that the article may be a film);
Applying a force for compressing the support substrate and the polymer (force of [0087]), the support substrate being in contact with a top surface of the plurality of pillars (see Fig. 2d – the support substrate 112 is in contact with the top surface of the pillars 116);
While applying the force (see [0067] – the curing occurs under deforming step) for a predetermined time period (most any time period can be considered a predetermined time period including the curing of Sherman) and at a predetermined temperature (most any curing temperature can be considered a predetermined curing temperature, including the curing of Sherman);
Removing (see claim 1, [0070]) the support substrate from the mold with the polymeric membrane adhered to the support substrate, said removing comprises peeling the membrane from the substrate after the curing process is over ([0070]), resulting in a newly formed membrane, wherein the polymeric membrane has a pore array with a plurality of pores corresponding to said plurality of said post array (see Fig. 4b).
Sherman does disclose wherein the sample/pillar array was heated to greater than 120 C (see [0100]).
Sherman does not disclose: wherein the predetermined time period is greater than 4 hours.  Sherman necessarily heated the pillar array for some period of time and one of ordinary skill in the art would have optimized the time of heating/curing in the micro-molding method of Sherman to optimize the length of time at elevated temperature before the effective filing date.  See MPEP 2144.05(II)(A) and (B) regarding the obviousness of routine optimization within prior art conditions to achieve predictable results.  A longer curing time would have yielded the predictable result of enhanced curing to one of ordinary skill in the art, which was desirable in Sherman.
Therefore, it would have been obvious to one of ordinary skill in the art to optimize the time at elevated temperature in the micro-molding method of Sherman to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the achieving of the predictable result of completion of curing of the resin/monomer to form the polymer in the desired method, which was desirable in Sherman.

Regarding claim 49, Sherman does not disclose: wherein the force to compress the spacer has an associated mass from 1-10 kg.  The combination Sherman necessarily uses some force to compress the spacer ([0071]).
To optimize the force/pressure of compression on the spacer in the micro-molding method of Sherman would have been characterized by routine experimentation to one of ordinary skill in the art before the effective filing date.  See MPEP 2144.05(II)(A) regarding the obviousness of routine experimentation of art-recognized variables to yield predictable results before the effective filing date.
While the cited combination does not specifically recite the force of closing on the spacer film having an associated mass from 1-10 kg, the reference necessarily uses some force and one of ordinary skill in the art would have optimized, by routine experimentation, the force of closing of the spacer before the effective filing date.
Optimization of the force of compression/pressure of the force on the spacer had the benefit that it prevented damage to the mold/master/substrate/pillar-array, which was desirable in Sherman.
Therefore, it would have been obvious to one of ordinary skill in the art to perform routine experimentation on the force/pressure of closing on the spacer in the  micro-molding method of Sherman to arrive at the claimed invention before the effective filing date because doing so allowed for the prevention of damage to the mold/pillar-array, which was desirable in Sherman.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman (US 2008/0023890) and further in view of Martin (US 22009/0197296) with evidence from Liu (US 10190100).

Regarding claim 35, Sherman does not disclose: wherein the film includes a material selected from the group consisting of a polyester material, a polyurethane material, a degradable material, and a material that can be dissolved when placed in a solvent.
In the same field of endeavor of micro-molded polymeric films as Sherman (see title, abs), Martin disclose: a polyester being used to form a micro-molded article in a similar capacity as Sherman.
Martin discloses that such materials are suitable for the creation of patterned post arrays ([0104]) and would have been considered the selection of a known design for its intended uses, which was desirable in Sherman.  See MPEP 2144.06-07 regarding the obviousness of selection of a known design for its intended uses.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the polyester material of Martin with the micro-molding method of Sherman to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the creation of patterned post arrays, which was desirable in Sherman, as the selection of a known design for its intended uses.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman (US 2008/0023890) and further in view of Martin (US 2009/0197296), Martin 2 (US 2009/0197296), Van Rijn (US 2004/0028875) and Fukutani (US 2009/0076530) with evidence from Liu (US 10190100). 

Regarding claim 36, the combination Sherman / Martin does not disclose: wherein the material that can be dissolved when placed into a solvent is a plastic that can dissolve in acetone.
In the same field of endeavor of pillar/post array manufacture as Sherman (see title, abs, [0239], [0286]), Martin 2 disclose: the use of PDMS as a spacer material ([0316] – PDMS is disclosed and is interpreted by Examiner as a material that can dissolve in acetone).
The selection of the PDMS of Martin 2 in the method of Sherman was the selection of a known design for its intended uses and was a suitable material for the manufacture of the post array, which was desirable in Sherman.
The combination Sherman / Martin / Martin 2 does not disclose: wherein the polymer is dissolved in acetone.
In the same field of endeavor of nano/micro-array formation (see title, [0167]) as Sherman, Van Rijn discloses: wherein the polymer is dissolved in acetone ([0167]) to formed a patterned region.
Van Rijn had the benefit that it allowed for the release of the product from the mold without notable distortion of the microstructure ([0005]), which was desirable in Sherman.
Fukutani disclose: that many of the organic solvents available such as acetone readily dissolve aliphatic polyesters (see [0071]), which was desirable in Sherman / Martin / Martin 2 ([0026]) / Van Rijn ([0080] – specifically mentions aliphatic polyesters as desirable biodegradable materials).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the polymer capable of being dissolved in acetone/PDMS of Martin 2 and the dissolving step in acetone of Van Rijn with the micro-molding method of Sherman to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the release of the product from the mold without notable distortion of the microstructure and was the selection of a known design for its intended uses, which was desirable in Sherman.

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (US 2008/0023890) and further in view of Martin (US 22009/0197296), and Wikswo (US 2006/0154361).

Regarding claim 37, the combination Sherman / Martin does not disclose: wherein the degradable material is selected from the group consisting of polylactic acid, polyglycolic acid, poly-lactic-co-glycolic acid and a biological polymer film.
In the same field of endeavor of molded articles of micrometer scale as Sherman (see title, abs), Wikswo disclose: wherein polyglycolic acid ([0015]) is utilized in the creation of membranes containing cavities/pores ([0238]).
Wikswo had the benefit that it allowed for the creation of bioreactors with better cell physiology control than static methods ([0013]), which was desirable in Sherman.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the polyglycolic acid of Wikswo with the micro-molding method of Sherman to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the creation of bioreactors with better cell physiology control than static methods, which was desirable in Sherman.

Regarding claim 38, the combination Sherman / Martin / Wikswo discloses: wherein the biological polymer(ic) film is selected from the group consisting of chitosan and collagen (see Wikswo [0208] - collagen is disclosed).

	Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman (US 2008/0023890) and further in view of Hanafusa (US 2009/0029422), and Bornstein (US 2002/0182241) with evidence from Liu (US 10190100).

	Regarding claim 48, the combination Sherman does not disclose: wherein the spacer is a rubber spacer and at least one of the polymer and the rubber spacer contains PDMS.
	In the same field of endeavor of polymeric reactions to form molded articles as Sherman (see title, abs), Hanafusa discloses: wherein the method/product includes a rubber strip including silicone (taken as an equivalent to PDMS to one of ordinary skill in the art – see [0150]).
	Addition of the PDMS of Hanafusa to the micro-molding method of Sherman was the selection of a known design for its intended uses and had the benefit that it was biologically inert/biocompatible (see Bornstein [0107] & [0230]), which were desirable in Sherman.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the PDMS containing rubber spacer of Hanafusa with the micro-molding method of Sherman to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the attachment of the membrane to the substrate and for the creation of a biocompatible/bio-inert membrane/pillar-array, which was desirable in Sherman.

Conclusion

Citation of related / pertinent prior art: Torgovitsky (AU 2012/340576) Fig. 16G and H.  Koros (US 2009/0249950).  Davis appears to be a substitute for Liu in terms of its disclosure regarding the pores of polyacrylate thin films (see col. 4, ll. 33-48).
See also, Benneville (US 3649456) which discloses that acrylate derived films have measure-able porosities with a certain pore size / diameter / void fraction.
Takahashi (CA 2811651) appears to be a further equivalent to Liu (see methacrylic acid with variable porosity of detailed description translation).
Porosity Science Direct NPL demonstrates the definition as a term of art for porosity as a measure-able quantity.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743